Title: From George Washington to Lieutenant Colonel Knobelauch, 7 March 1779
From: Washington, George
To: Knobelauch, Baron de


Sir
Head Quarters Middle Brook March 7th 1779
I have received the letter which you did me the honor to write me of the 1st instant—I feel the hardships and embarrassments of your situation, and I should really be happy, did I see any method of rendering it more agreeable. But in the present state of our army—I do not—However well founded your claim may be to the rank you mean to apply for, from the considerations you mention—it is not in my power to second it as you request—The introduction of a number of foreign officers, especially in the higher posts of the army, is considered by our own officers, as such a breach of their privileges, and occasions so much dissatisfaction, that the practice cannot be continued without great injury to the service—And as upon this principle, I cannot with propriety recommend the appointment you now solicit, I am to add, though I think it a piece of candor which is due to you, that I do not perceive any other manner suitable to your expectations in which you can be employed. With great consideration I am Sir Your most Obedt servant.